Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12 and 16 are objected to because of the following informalities:
a.	 Examiner suggests an Inadvertent feature claimed: “wherein one of said one or more standoff is a component” should be “wherein one of said one or more standoff is a semiconductor”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, 8, 10-14, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koopmans et al. (Pub No. US 2015/0279828 A1, hereinafter Koopmans).
	With regards to claim 1, Koopmans teaches an integrated circuit package comprising: 
a heat spreader (see Fig. 4, heat spreader 110); 
one or more substrate(s) (see Fig. 4, one or more substrates 120 and some of 102); 
one or more standoff(s) (see Fig. 4, standoff substrate 445); and 
one or more component(s), wherein said one or more component(s) is/are coupled to said one or more substrate(s) (see Fig. 4, one or more components 106 coupled to substrate 120 and some of 102), 
said one or more substrate(s) is/are coupled on said heat spreader (see Fig. 4, substrate 120 coupled to heat spreader 110), 
said one or more standoff(s) is/are coupled on said heat spreader forming one or more cavity(ies) (see Fig. 4, standoff 445 coupled on heat spreader 110 and forming cavity present between both 445), and 
said one or more component(s) and said one or more substrate(s) are located inside said one or more cavity(ies) (see Fig. 4, one or more components 102 with some of 102 located inside cavity).

	With regards to claim 2, Koopmans teaches the integrated circuit package according to claim 1, wherein one of said one or more component(s) is/are electrically coupled to said one or more substrate(s) using flip chip or wirebond method (see Fig. 4, flipchip method utilizing interconnects 106 coupling to substrate 120).

	With regards to claim 4, Koopmans teaches the integrated circuit package according to claim 1, wherein one of said one or more component(s) is a power management/regulator or security sub-circuit or tamper detect circuit or router or switch or antenna or radar or phased array or modem or baseband or transceiver or mm-wave subsystem or silicon-on-insulator or amplifier or Field Programmable Gate Array (FPGA) or capacitor or resistor or inductor or processor or memory or sensor or analog-to- 16Attorney Docket No.: 100 1-0004PUS3 digital converter or digital-to-analog converter or electrical-optical converter or optical-electrical converter or Light Emitting Diode (LED) or Application- Specific Integrated Circuit (ASIC) or Through-Silicon Via (TSV) or laser or analog circuit or digital circuit or Serializer/Deserializer (SerDes) or filter or Lens or Graphics Processing Unit (GPU) or magnet or waveguide or wirebond or epoxy mold compound (EMC) or under-fill material or heat-pipe or mirror or fan or bump or fiber or accelerator/co-processor or processor core or Microelectromechanical Systems (MEMS) or membrane or heat spreader or energy source or sensing material or piezoelectric or light source or touch screen or display or Liquid Crystal Display (LCD) or organic light-emitting diode (OLED) or battery or Electromagnetic Shield (EMI) coating (see ¶7).

	With regards to claim 5, Koopmans teaches the integrated circuit package according to claim 1, wherein one of said one or more component(s) is/are stacked component(s) (see Fig. 4, components 106 are stacked on top of another).

	With regards to claim 7, Koopmans teaches an integrated circuit package comprising: 
one or more heat spreader(s) (see Fig. 4, heat spreader 110); 
one or more standoff(s) (see Fig. 4, standoff substrate 445); 
one or more electronic component(s), wherein said one or more electronic component(s) including a first component and a second component (see Fig. 4, electronic components 106 as first and second component); 
one or more substrate(s) (see Fig. 4, substrates 122 and some of 102), wherein 
said one or more substrate(s) including a first substrate and a second substrate (see Fig. 4, substrates 122 and some of 102 comprised of first and second substrate), wherein 
said one or more standoff(s) is/are coupled to said first substrate, forming a cavity (see Fig. 4, standoff 445 coupled to first substrate), 17Attorney Docket No.: 100 1-0004PUS3 
said one or more electronic component(s) is/are coupled to said first substrate, and located inside said cavity (see Fig. 4, electronic components 106 coupled to first substrate, components 106 located within cavity), 
said one or more heat spreader(s) is/are coupled to said one or more electronic component(s) and/or said one or more substrate(s) (see Fig. 4, heat spreader 110 coupled to components 106), and 
said second component and said one or more standoff(s) are coupled to said second substrate (see Fig. 4, second component from 106 and standoff 445 coupled to second substrate from some of 102).

With regards to claim 8, Koopmans teaches the integrated circuit package according to claim 7, wherein said one or more electronic component(s) is/are electrically coupled to said substrate using a flip chip or a wirebond method (see claim 2).

With regards to claim 10, Koopmans teaches the integrated circuit package according to claim 7, wherein one of said one or more electronic component(s) is a power management/regulator or security sub-circuit or tamper detect circuit or router or switch or antenna or radar or phased array or modem or baseband or transceiver or mm-wave subsystem or silicon-on-insulator or amplifier or Field Programmable Gate Array (FPGA) or capacitor or resistor or inductor or processor or memory or sensor or analog-to-digital converter or digital-to-analog converter or electrical-optical converter or optical-electrical converter or Light Emitting Diode (LED) or Application-Specific Integrated Circuit (ASIC) or Through-Silicon Via (TSV) or laser or analog circuit or digital circuit or Serializer/Deserializer (SerDes) or filter or Lens or Graphics Processing Unit (GPU) or magnet or waveguide or wirebond or epoxy mold compound (EMC) or under-fill material or heat-pipe or mirror or fan or bump or fiber or accelerator/co- processor or processor core or Microelectromechanical Systems (MEMS) or membrane or heat spreader or energy source or sensing material or piezoelectric 18Attorney Docket No.: 100 1-0004PUS3 or light source or touch screen or display or Liquid Crystal Display (LCD) or organic light-emitting diode (OLED) or battery or Electromagnetic Shield (EMI) coating (see claim 4).

With regards to claim 11, Koopmans teaches the integrated circuit package according to claim 7, wherein one of said one or more electronic component(s) is/are stacked component(s) (see claim 5).

With regards to claim 12, Koopmans teaches the integrated circuit package according to claim 7, wherein one of said one or more standoff(s) is a component (see Fig. 4 standoff 445 is a component).

With regards to claim 13, Koopman teaches an integrated circuit package comprising: 
one or more heat spreader(s) (see Fig. 4, heat spreader 110); 
one or more standoff substrate(s) (see Fig. 4, standoff 445) 
one or more component(s), wherein 
said one or more component(s) including a first component and a second component (see Fig. 4, one or more components 106); 
one or more substrate(s), wherein 
said one or more substrate(s) including a first substrate and a second substrate (see Fig. 4, one or more substrates 120 and some of 102, first substrate 120 and second substrate as one of the 102), wherein 
said one or more standoff substrate(s) is/are coupled to said first substrate, forming a cavity (see Fig. 4, standoff substrates 445 coupled to first substrate 120),
said one or more component(s) is/are coupled to said first substrate, and located inside said cavity (see Fig. 4, one or more components 106 coupled to first substrate 120 and inside cavity), 
said one or more heat spreader(s) is/are coupled to said one or more component(s) and/or said one or more substrate(s) (see Fig. 4, heat spreader 110 coupled to substrate 120), and 
said first component and the second component and said one or more standoff substrate(s) are coupled to said second substrate (see Fig. 4, first/second components 106 and standoff substrate 445 coupled to second substrate (i.e. one of the 102)).

With regards to claim 14, Koopmans teaches the integrated circuit package according to claim 13, wherein said one or more component(s) is/are electrically coupled to said one or more substrate(s) using a flip chip or a wirebond method (see claim 2).

With regards to claim 16, Koopmans teaches the integrated circuit package according to claim 13, wherein one of said one or more standoff(s) is a component (see claim 16).

With regards to claim 17, Koopmans teaches the integrated circuit package according to claim 13, wherein one of said one or more component(s) is a power management/regulator or security sub-circuit or tamper detect circuit or router or switch or antenna or radar or phased array or modem or baseband or transceiver or mm-wave subsystem or silicon-on-insulator or amplifier or Field Programmable Gate Array (FPGA) or capacitor or resistor or inductor or processor or memory or sensor or analog-to- digital converter or digital-to-analog converter or electrical-optical converter or optical-electrical converter or Light Emitting Diode (LED) or Application- Specific Integrated Circuit (ASIC) or Through-Silicon Via (TSV) or laser or analog circuit or digital circuit or Serializer/Deserializer (SerDes) or filter or Lens or Graphics Processing Unit (GPU) or magnet or waveguide or wirebond or epoxy mold compound (EMC) or under-fill material or heat-pipe or mirror or fan or bump or fiber or accelerator/co-processor or processor core or Microelectromechanical Systems (MEMS) or membrane or heat spreader or energy source or sensing material or piezoelectric or light source or touch screen or display or Liquid Crystal Display (LCD) or organic light-emitting diode (OLED) or battery or Electromagnetic Shield (EMI) coating (see claim 17).

With regards to claim 18, Koopmans teaches the integrated circuit package according to claim 13, wherein 20Attorney Docket No.: 1001-0004PUS3 one of said one or more component(s) is/are stacked component(s) (see claim 5).

With regards to claim 19, Koopmans teaches the integrated circuit package according to claim 13, wherein two standoff(s) are positioned parallel and are coupled to said one or more substrate(s) (see Fig. 4, two standoff substrates 445 positioned parallel and coupled to one or more substrates 120/102).

With regards to claim 20, Koopmans teaches the integrated circuit package according to claim 7, wherein two standoff(s) are positioned parallel and are coupled to said one or more substrate(s) (see claim 19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koopmans as applied to claim 1 above, and further in view of Galloway et al. (USP# 9,892,990 B1, hereinafter Galloway).
	With regards to claim 6, Koopmans teaches that the standoff can be an interposer structure (see ¶25), but is silent teaching the integrated circuit package according to claim 1, wherein one of said one or more standoff(s) is a semiconductor.
	In the same field of endeavor, Galloway teaches how interposers can be comprised of semiconductor material (see col. 2, lines 22-25).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to utilize an interposer comprised of a semiconductor such as silicon since silicon is a widely available material that is generally low cost and versatile.

Claim(s) 3, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koopmans as applied to claims 1, 7, 13 above, and further in view of Lamorey et al. (Pub No. US 2015/0091131 A1, hereinafter Lamorey).
With regards to claim 3, Koopmans is silent teaching the integrated circuit package according to claim 1, wherein one of said one or more substrate(s) contains said one or more cavity(ies).
In the same field of endeavor, Lamorey teaches a configuration in which a substrate contains extra cavities (see Fig. 7, substrate 116 for example with an additional cavity) to provide additional room for underlying substrates in order to minimize the use of space and allow formation of compact devices.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to form an additional cavity in the substrate in order to provide additional room and space for dies in packages and minimize use of space and allow for forming more compact devices.

With regards to claim 9, Koopmans is silent teaching the integrated circuit package according to claim 7, wherein said one or more substrate(s)contains one or more cavities. 
	In the same field of endeavor, Lamorey teaches a configuration in which a substrate contains extra cavities (see Fig. 7, substrate 116 for example with an additional cavity) to provide additional room for underlying substrates in order to minimize the use of space and allow formation of compact devices.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to form an additional cavity in the substrate in order to provide additional room and space for dies in packages and minimize use of space and allow for forming more compact devices.

	With regards to claim 15, Koopmans is silent teaching the integrated circuit package according to claim 13, wherein said one or more substrate(s) contains one or more cavities.
	In the same field of endeavor, Lamorey teaches a configuration in which a substrate contains extra cavities (see Fig. 7, substrate 116 for example with an additional cavity) to provide additional room for underlying substrates in order to minimize the use of space and allow formation of compact devices.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to form an additional cavity in the substrate in order to provide additional room and space for dies in packages and minimize use of space and allow for forming more compact devices.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML